UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2016 Commission file number 000-54868 Free Flow Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 2301 Woodland Crossing Dr. Suite 155, Herndon, VA 20171 (Address of Principal Executive Offices) (703) 789-3344 (Registrant’s Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [] NO [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:26,200,000 shares as of November 21, 2016. ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited interim financial statements of Free Flow, Inc.as of December 31, 2015, and for the nine months ended September 30, 2016 and September 30, 2015 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statement presentation and in accordance with the instructions to Form 10-Q and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s Form 10-K filing with the SEC for the year ended December 31, 2015.In the opinion of management, the consolidated financial statements contain all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the consolidated financial position and the consolidated results of operations for the interim periods.The consolidated results of operations for the nine months ended September 30, 2016 are not necessarily indicative of the results that may be expected for the full year. The unaudited interim financial information presented in this quarterly report on Form 10-Q has not been reviewed by an outside independent accounting firm as required by the rules of the SEC.(See explanation in paragraph entitled “INVENTORY VALUATION” contained in ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYIS OF PLAN OF OPERATION below.)As a result, the this quarterly report on Form 10-Q is considered deficient and the Company is no longer considered to be timely or current in its filings under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).While this quarterly report on Form 10-Q does not comply with the requirements of Regulation S-X, and should not be interpreted to be a substitute for the review that would normally occur by the Company’s independent registered public accounting firm, the Company’s management believes that the interim financial information presented herein fairly presents, in all material respects, the financial condition and results of operations of the Company as of the end of and for the referenced periods and may be relied upon.Except for the absence of this review of the unaudited interim financial information discussed above, this quarterly report on Form 10-Q fully complies with the requirements of the Exchange Act and the Company believes it is prudent to file this quarterly report on Form 10-Q with the SEC in spite of the current circumstances to provide the financial and other information set forth therein to its shareholders and other interested parties.The Company plans to file an amendment to this quarterly report on Form 10-Q as soon as practicable. The Company’s management believes, to the best of its knowledge, that the financial statements included in this quarterly report on Form 10-Q accurately portray the financial condition of the Company.To that end, they have provided the certifications under Section 302 of SOX. The SOX Section 906 certification is omitted from this quarterly report on Form 10-Q only because the financial statements accompanying this quarterly report on Form 10-Q have not been reviewed by an independent public accountant under SAS 100.The Company believes that this quarterly report on Form 10-Q otherwise meets all of the qualifications of the Exchange Act and the rules and regulations thereunder governing the preparation and filing of periodic reports as referenced in the certifications. Before the Company’s officers can make a SOX Section 906 certification, the Company’s independent public accounting firm must complete its review of the consolidated financial statements appearing in this quarterly report on Form 10-Q under SAS 100, as required by SEC rules. Once the Company’s auditor completes its review of the Company’s financial statements for this quarter under SAS 100, the Company will file an amendment to this quarterly report on Form 10-Q with the SOX Section 906 certification. 2 Free Flow, Inc. Condensed Consolidated Balance Sheets Not Reviewed Not Reviewed September 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable - Trade - Advance payment to Vendor - Al-Mustafa Enterprise, Inc. - Prepaid Expenses Automobiles - Delivery trucks - Inventory - TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDER'S (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Notes payable - related parties TOTAL CURRENT LIABILITIES Total liabilities Redeemable Preferred Stock Series B: 500,000 shares authorized: 330,000 and 0 issued and outstanding as of December 31, 2015 and 2014 respectively (Classified as Mezanine equity) Stockholder's (Deficit) Preferred stock ($0.0001) par value, 20,000,000 shares authorized 10,000 shared par value $0.0001 Class A issued as on September 30, 2016 1 1 Common stock , ($0.0001) par value, 100,000.000 shares authorized: 26,200,000 shares issued and outstandingas of September 30, 2016 and December 31, 2015 Additional paid-in-capital Accumulated Deficit ) ) TOTAL STOCKHOLDER'S (DEFICIT) ) ) TOTAL LIABILITIES & STOCKHOLDER'S (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements 3 Free Flow, Inc. Condensed Consolidated Statements of Operation (Unaudited) Not Reviewed Not Reviewed Nine months ended September30 Three months ended September 30 REVENUES Sales $ COST OF GOODS SOLD GROSS PROFIT General & Administrative Expenses Total Expenses Income (Loss) before provision of income taxes ) ) Income tax provision - NET INCOME (LOSS) $ $ ) $ $ ) BASIS INCOME (LOSS) PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGEL NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements 4 Free Flow, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Not Reviewed Nine months ended September 30, CASH FLOW FROM OPERATING ACTIVITIES Net Profit (Loss) $ $ ) Adjustments to reconcile net loss to net cash used in operting activities: Changes in operating assets and liabilities Inventory ) ) Prepaid expenses ) ) Accounts payable - Advance Payments - Vendor ) - Accrued interest - ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOW FROM INVESTING ACTIVITIES Delivery Trucks Purchsed ) - NET CASH USED IN INVESTING ACTIVITIES ) - CASH FLOW FROM FINANCING ACTIVITIES Proceeds from relaed party notes NET CASH PROVIDED BY FINANCING ACIVITIES NET INCREASE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLIMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Assets acquired in acquisition for note payable $
